Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 1 of 24




                  EXHIBIT “D”
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 2 of 24



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                    Case No. 1:18-cv-23329-RAR

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY,

           Plaintiff,
    v.

    MANUEL V. FEIJOO; and
    MANUEL V. FEIJOO, M.D., P.A.,
    a Florida professional association,

          Defendants.
    _______________________________________/
    MANUEL V. FEIJOO; and
    MANUEL V. FEIJOO, M.D., P.A.,
    a Florida professional association,

           Counter-Plaintiffs,
    v.

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY,

          Counter-Defendant.
    _______________________________________/

                 COUNTER-DEFENDANT’S REQUESTS FOR ADMISSION TO
                   COUNTER-PLAINTIFF MANUEL V. FEIJOO, M.D., P.A.

           Counter-Defendant,     STATE    FARM     MUTUAL          AUTOMOBILE   INSURANCE

    COMPANY (“State Farm Mutual”), by counsel and pursuant to Federal Rule of Civil Procedure

    36, hereby request that Counter-Plaintiff, MANUEL V. FEIJOO, M.D., P.A., admit or deny each

    of the following Requests for Admission:

                                     Definitions and Instructions

           1.      “Feijoo, P.A.” means Counter-Plaintiff, MANUEL V. FEIJOO, M.D., P.A.
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 3 of 24



              2.    “Feijoo” means Counter-Plaintiff, MANUEL V. FEIJOO.

              3.    “Complaint” means Plaintiff’s Amended Complaint [ECF No. 60] filed in this

    action.

              7.    “Counterclaim” means the Counterclaim contained within Defendants’ Answer,

    Affirmative Defenses and Counterclaim [ECF No. 75 at 12–15] filed in this action.

              8.    “Insured” means each individual listed by their initials in Exhibit “N” to the

    Complaint, and the “Insureds” means those individuals listed by their initials in Exhibit “N”

    collectively.

              9.    All claims of privilege and work product in response to a document request shall

    be asserted in compliance with Federal Rule of Civil Procedure 26(b)(5) and Local Rule 26.1(e).

              10.   Unless otherwise specified, the time period applicable to this Request for

    Production is from August 16, 2014, to the present.

              11.   “State Farm Mutual” means Counter-Defendant, STATE FARM MUTUAL

    AUTOMOBILE INSURANCE COMPANY.

                                    REQUESTS FOR ADMISSION

              1.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-9D39-520 before June 1, 2019.

              2.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. Claim Number

    59-1308-G91 before June 1, 2019.




                                                    2
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 4 of 24



           3.     Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-1792-C92 on behalf of insured DM before June 1, 2019.

           4.     Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-1792-C92 on behalf of insured MM before June 1, 2019.

           5.     Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-1801-Q94 before June 1, 2019.

           6.     Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-2377-J31 before June 1, 2019.

           7.     Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-2522-R30 before June 1, 2019.

           8.     Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-2696-H00 before June 1, 2019.

           9.     Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-2779-M11 before June 1, 2019.




                                                   3
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 5 of 24



           10.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3076-N06 before June 1, 2019.

           11.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3418-Z51 before June 1, 2019.

           12.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-0885-M85 before June 1, 2019.

           13.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-54K1-706 before June 1, 2019.

           14.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-1538-F74 on behalf of insured JP before June 1, 2019.

           15.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-1538-F74 on behalf of insured SC before June 1, 2019.

           16.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-1950-G14 before June 1, 2019.




                                                   4
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 6 of 24



           17.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    5902191-D27 before June 1, 2019.

           18.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-2952-M64 before June 1, 2019.

           19.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3329-B00 before June 1, 2019.

           20.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3256-T55 before June 1, 2019.

           21.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3275-L47 before June 1, 2019.

           22.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3328-H52 before June 1, 2019.

           23.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3404-N17 on behalf of insured TGC before June 1, 2019.




                                                   5
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 7 of 24



           24.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3404-N17 on behalf of insured TMC before June 1, 2019.

           25.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3403-X96 before June 1, 2019.

           26.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3677-H66 before June 1, 2019.

           27.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3472-Z81 before June 1, 2019.

           28.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3588-G95 before June 1, 2019.

           29.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3880-J05 on behalf of insured ARGP before June 1, 2019.

           30.    Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-3880-J05 on behalf of insured FGR before June 1, 2019.




                                                   6
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 8 of 24



           31.     Feijoo, P.A. did not submit a demand letter, pursuant to section 627.736(10),

    Florida Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

    59-4335-Z33.

           32.     Feijoo, P.A. did not submit a written response to State Farm Mutual’s request for

    documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-1792-

    C92 for services rendered to insured MM.

           33.     Feijoo, P.A. did not submit a written response to State Farm Mutual’s request for

    documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-3256-

    T55 for services rendered to the insured.

           34.     Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-34-

    18-Z51 for services rendered to the insured.

           35.     Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-59-

    3275-L47 for services rendered to the insured.

           36.     Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-59-

    3404-N17 for services rendered to the insured TGC.

           37.     Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-

    3404-N17 for services rendered to the insured TMC.




                                                     7
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 9 of 24



           38.    Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-59-

    3403-X96 for services rendered to the insured.

           39.    nor Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-

    3677-H66 for services rendered to the insured.

           40.    Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-

    3588-G95 for services rendered to the insured.

           41.    Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-

    3472-Z81 for services rendered to the insured.

           42.    Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-

    3618-T05 for services rendered to the insured.

           43.    Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-

    3880-J85 for services rendered to the insured ARGP.

           44.    Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

    for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-

    3880-J85 for services rendered to the insured FGR




                                                     8
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 10 of
                                       24


          45.     Feijoo, P.A. did not submit a response in writing to State Farm Mutual’s request

   for documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-

   4335-Z33 for services rendered to the Iisured.

          46.     Insured LFB from Claim Number 59-0113-0G8 withdrew her claim for benefits

   from State Farm Mutual.

          47.     Feijoo, P.A. lost or destroyed the patient file for the insured MM, in Claim Number

   59-1792-C92.

          48.     Feijoo, P.A. cannot locate the patient file for the insured MM, in Claim Number

   59-1792-C92.

          49.     Feijoo, P.A. lost or destroyed the patient file for the insured for Claim Number 59-

   2377-J31.

          50.     Feijoo, P.A. cannot locate the patient file for the insured for Claim Number 59-

   2377-J31.

          51.     Feijoo, P.A. lost or destroyed the patient file for the insured for Claim Number 59-

   3588-G95.

          52.     Feijoo, P.A. cannot locate the patient file for the insured for Claim Number 59-

   3588-G95.

          53.     Feijoo, P.A. lost or destroyed the patient file for the insured FGR, for Claim

   Number 59-3880-J85.

          54.     Feijoo, P.A. cannot locate the patient file for the insured FGR, for Claim Number

   59-3880-J85.

          55.     Feijoo, P.A. submitted charges to State Farm Mutual for each of the Insureds.




                                                    9
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 11 of
                                       24


          56.     Feijoo, P.A. intended for State Farm Mutual to pay the charges it submitted to State

   Farm Mutual for the Insureds.

          57.     Feijoo, P.A. does not have an assignment of benefit document for any of the

   Insureds.

          58.     Feijoo, P.A. does not have any documents demonstrating that any Insured “assigned

   their PIP benefits” to Feijoo or Feijoo, P.A.

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of these Requests for Admission were

   furnished via electronic mail on this 17th day of August, 2019 to JEROME PIVNIK, The Pivnik

   Law Firm, 7700 N. Kendal Drive, Suite 703, Miami, FL 33156 at pivniklaw@aol.com and

   cdiezpivniklaw@aol.com; and ANDREW BARATTA, Baratta, Russell & Baratta, 3500 Reading

   Way, Huntingdon Valley, P.A., 19006 at andrew@barratarussell.com.

                                                   Respectfully Submitted,

                                                   /s/ Kenneth P. Hazouri
                                                   Kenneth P. Hazouri (Fla. Bar No. 019800)
                                                   khazouri@dsklawgroup.com
                                                   lquezada@dsklawgroup.com
                                                   Andrew S. Ballentine (Fla. Bar No. 118075)
                                                   aballentine@dsklawgroup.com
                                                   deBeaubien, Simmons, Knight,
                                                     Mantzaris and Neal, LLP
                                                   332 North Magnolia Avenue
                                                   Orlando, Florida 32801
                                                   Telephone: (407) 422-2454
                                                   Attorneys for Counter-Defendant




                                                     10
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 12 of
                                       24


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                   Case No. 1:18-cv-23329-RAR

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,

          Plaintiff,
   v.

   MANUEL V. FEIJOO; and
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,

         Defendants.
   _______________________________________/
   MANUEL V. FEIJOO; and
   MANUEL V. FEIJOO, M.D., P.A.,
   a Florida professional association,

          Counter-Plaintiffs,
   v.

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY,

         Counter-Defendant.
   _______________________________________/

                COUNTER-DEFENDANT’S REQUESTS FOR ADMISSION TO
                     COUNTER-PLAINTIFF MANUEL V. FEIJOO

          Counter-Defendant,     STATE    FARM     MUTUAL          AUTOMOBILE   INSURANCE

   COMPANY (“State Farm Mutual”), by counsel and pursuant to Federal Rule of Civil Procedure

   36, hereby request that Counter-Plaintiff, MANUEL V. FEIJOO, admit or deny each of the

   following Requests for Admission:

                                    Definitions and Instructions

          1.      “Feijoo, P.A.” means Counter-Plaintiff, MANUEL V. FEIJOO, M.D., P.A.
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 13 of
                                       24


             2.    “Feijoo” means Counter-Plaintiff, MANUEL V. FEIJOO.

             3.    “Complaint” means Plaintiff’s Amended Complaint [ECF No. 60] filed in this

   action.

             7.    “Counterclaim” means the Counterclaim contained within Defendants’ Answer,

   Affirmative Defenses and Counterclaim [ECF No. 75 at 12–15] filed in this action.

             8.    “Insured” means each individual listed by their initials in Exhibit “N” to the

   Complaint, and the “Insureds” means those individuals listed by their initials in Exhibit “N”

   collectively.

             9.    All claims of privilege and work product in response to a document request shall

   be asserted in compliance with Federal Rule of Civil Procedure 26(b)(5) and Local Rule 26.1(e).

             10.   Unless otherwise specified, the time period applicable to this Request for

   Production is from August 16, 2014, to the present.

             11.   “State Farm Mutual” means Counter-Defendant, STATE FARM MUTUAL

   AUTOMOBILE INSURANCE COMPANY.

                                   REQUESTS FOR ADMISSION

             1.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   9D39-520 before June 1, 2019.

             2.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. Claim Number 59-1308-

   G91 before June 1, 2019.




                                                   2
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 14 of
                                       24


          3.     Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   1792-C92 on behalf of insured DM before June 1, 2019.

          4.     Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   1792-C92 on behalf of insured MM before June 1, 2019.

          5.     Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   1801-Q94 before June 1, 2019.

          6.     Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   2377-J31 before June 1, 2019.

          7.     Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   2522-R30 before June 1, 2019.

          8.     Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   2696-H00 before June 1, 2019.

          9.     Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   2779-M11 before June 1, 2019.




                                                3
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 15 of
                                       24


          10.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3076-N06 before June 1, 2019.

          11.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3418-Z51 before June 1, 2019.

          12.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   0885-M85 before June 1, 2019.

          13.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   54K1-706 before June 1, 2019.

          14.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   1538-F74 on behalf of insured JP before June 1, 2019.

          15.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   1538-F74 on behalf of insured SC before June 1, 2019.

          16.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   1950-G14 before June 1, 2019.




                                                 4
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 16 of
                                       24


          17.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number

   5902191-D27 before June 1, 2019.

          18.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   2952-M64 before June 1, 2019.

          19.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3329-B00 before June 1, 2019.

          20.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3256-T55 before June 1, 2019.

          21.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3275-L47 before June 1, 2019.

          22.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3328-H52 before June 1, 2019.

          23.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3404-N17 on behalf of insured TGC before June 1, 2019.




                                                5
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 17 of
                                       24


          24.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3404-N17 on behalf of insured TMC before June 1, 2019.

          25.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3403-X96 before June 1, 2019.

          26.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3677-H66 before June 1, 2019.

          27.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3472-Z81 before June 1, 2019.

          28.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3588-G95 before June 1, 2019.

          29.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3880-J05 on behalf of insured ARGP before June 1, 2019.

          30.    Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   3880-J05 on behalf of insured FGR before June 1, 2019.




                                                 6
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 18 of
                                       24


          31.     Feijoo did not submit a demand letter, pursuant to section 627.736(10), Florida

   Statutes, to State Farm Mutual for the charges submitted by Feijoo, P.A. for Claim Number 59-

   4335-Z33.

          32.     Feijoo did not submit a written response to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-1792-

   C92 for services rendered to insured MM.

          33.     Feijoo did not submit a written response to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-3256-

   T55 for services rendered to the insured.

          34.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-34-18-

   Z51 for services rendered to the insured.

          35.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-59-

   3275-L47 for services rendered to the insured.

          36.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-59-

   3404-N17 for services rendered to the insured TGC.

          37.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-3404-

   N17 for services rendered to the insured TMC.




                                                    7
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 19 of
                                       24


          38.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-59-

   3403-X96 for services rendered to the insured.

          39.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-3677-

   H66 for services rendered to the insured.

          40.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-3588-

   G95 for services rendered to the insured.

          41.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-3472-

   Z81 for services rendered to the insured.

          42.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-3618-

   T05 for services rendered to the insured.

          43.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-3880-

   J85 for services rendered to the insured ARGP.

          44.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-3880-

   J85 for services rendered to the insured FGR




                                                    8
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 20 of
                                       24


          45.     Feijoo did not submit a response in writing to State Farm Mutual’s request for

   documents made pursuant to section 627.736(6)(b), Florida Statutes, for Claim Number 59-4335-

   Z33 for services rendered to the insured.

          46.     Insured LFB from Claim Number 59-0113-0G8 withdrew her claim for benefits

   from State Farm Mutual .

          47.     Feijoo lost or destroyed the patient file for the insured MM, in Claim Number 59-

   1792-C92.

          48.     Feijoo cannot locate the patient file for the insured MM, in Claim Number 59-1792-

   C92.

          49.     Feijoo lost or destroyed the patient file for the insured for Claim Number 59-2377-

   J31.

          50.     Feijoo cannot locate the patient file for the insured for Claim Number 59-2377-J31.

          51.     Feijoo lost or destroyed the patient file for the insured for Claim Number 59-3588-

   G95.

          52.     Feijoo cannot locate the patient file for the insured for Claim Number 59-3588-

   G95.

          53.     Feijoo lost or destroyed the patient file for the insured FGR, for Claim Number 59-

   3880-J85.

          54.     Feijoo cannot locate the patient file for the insured FGR, for Claim Number 59-

   3880-J85.

          55.     Feijoo submitted charges to State Farm Mutual for each of the Insureds.

          56.     Feijoo intended for State Farm Mutual to pay the charges it submitted to State Farm

   Mutual for the Insureds.



                                                   9
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 21 of
                                       24


          57.     Feijoo does not have an assignment of benefit document for any of the Insureds.

          58.     Feijoo does not have any documents demonstrating that any Insured “assigned their

   PIP benefits” to Feijoo or Feijoo, P.A.

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of these Requests for Admission were

   furnished via electronic mail on this 17th day of August, 2019 to JEROME PIVNIK, The Pivnik

   Law Firm, 7700 N. Kendal Drive, Suite 703, Miami, FL 33156 at pivniklaw@aol.com and

   cdiezpivniklaw@aol.com; and ANDREW BARATTA, Baratta, Russell & Baratta, 3500 Reading

   Way, Huntingdon Valley, P.A., 19006 at andrew@barratarussell.com.

                                               Respectfully Submitted,

                                               /s/ Kenneth P. Hazouri
                                               Kenneth P. Hazouri (Fla. Bar No. 019800)
                                               khazouri@dsklawgroup.com
                                               lquezada@dsklawgroup.com
                                               Andrew S. Ballentine (Fla. Bar No. 118075)
                                               aballentine@dsklawgroup.com
                                               deBeaubien, Simmons, Knight,
                                                 Mantzaris and Neal, LLP
                                               332 North Magnolia Avenue
                                               Orlando, Florida 32801
                                               Telephone: (407) 422-2454
                                               Attorneys for Counter-Defendant




                                                 10
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 22 of
                                       24


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

   STATE FARM MUTUAL AUTOMOBILE                             Case No.:18-CV-23329 -RAR/Becerra
   INSURANCE COMPANY, an Illinois Corporation

          Plaintiff,

   v.

   MANUEL V. FEIJOO, MANUEL V. FEIJOO, M.D.,
   P.A., a Florida Professional Association

          Defendants
                                                      /

          DEFENDANT/COUNTER-PLAINTIFFS’ RESPONSE TO REQUEST FOR
                              ADMISSIONS

          Defendants, MANUEL V. FEIJOO, M.D., P.A., and MANUEL V. FEIJOO, responds to

   Plaintiff/Counter-Defendant STATE FARM MUTUAL AUTOMOBILE INS. CO.’s Supplemental

   Request for Admissions served on 8/16/19 and state:

   1-31. Objection. State Farm has interposed 116 individual Requests for Admission, 58 of
   which are identical to each other and merely cut and pasted into separate documents. These
   requests are in addition to the multiple sets of Interrogatories and roughly 20 hours of
   deposition interrogation conducted by State Farm of Dr. Feijoo and his P.A. These 108
   additional Requests are redundant, intentionally vexatious, overly burdensome, and
   disproportional to the needs of the case. Further, Rule 36 contemplates only admissions
   relating to “facts, the application of law to fact, or opinions about either.” Fed. R. Civ. P.
   36(a)(1). “A party may not request an admission of a legal conclusion.” Dillon v. Palm Beach
   Cty. Sheriff's Office, No. 17-80955-CV, 2018 WL 7624877, at *4 (S.D. Fla. Sept. 10, 2018),
   citing In re Tobkin, 578 F. App'x 962, 964 (11th Cir. 2014) and Playboy Enters., Inc. v. Welles,
   60 F.Supp.2d 1050, 1057 (S.D. Cal. 1999) (“Requests for admissions cannot be used to compel
   an admission of a conclusion of law.”). State Farm’s Requests for Admission 1-31 demand
   admission to the legal conclusion that section 627.736(10) required Counterclaim Plaintiff to
   submit a pre-suit demand letter prior to filing its compulsory counterclaim seeking payment
   of bills which have been denied as the result of and included in the demand for damages in the
   lawsuit filed by State Farm on August 16, 2018. This legal conclusion is not the appropriate
   subject of a Request for Admission under Rule 36. Subject to the foregoing, and without
   waiver, State Farm’s Requests are denied as each is an inaccurate statement of the law. By
   filing its lawsuit and denying each bill which is the subject of Counterclaim Plaintiff’s action,
   the requirement of a pre-suit letter was waived.
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 23 of
                                       24


   32-45. Objection. State Farm has interposed 116 individual Requests for Admission, 58 of
   which are identical to each other and merely cut and pasted into separate documents. These
   requests are in addition to the multiple sets of Interrogatories and roughly 20 hours of
   deposition interrogation conducted by State Farm of Dr. Feijoo and his P.A. These 108
   additional Requests are redundant, intentionally vexatious, overly burdensome, and
   disproportional to the needs of the case. Further, Rule 36 contemplates only admissions
   relating to “facts, the application of law to fact, or opinions about either.” Fed. R. Civ. P.
   36(a)(1). “A party may not request an admission of a legal conclusion.” Dillon v. Palm Beach
   Cty. Sheriff's Office, No. 17-80955-CV, 2018 WL 7624877, at *4 (S.D. Fla. Sept. 10, 2018),
   citing In re Tobkin, 578 F. App'x 962, 964 (11th Cir. 2014) and Playboy Enters., Inc. v. Welles,
   60 F.Supp.2d 1050, 1057 (S.D. Cal. 1999) (“Requests for admissions cannot be used to compel
   an admission of a conclusion of law.”). State Farm’s Requests for Admission 32-45 demand
   admission of the legal conclusion that State Farm made requests for documents “pursuant to
   section 627.736(6)(b)” in various claims listed throughout the requests. This legal conclusion
   is not the appropriate subject of a Request for Admission under Rule 26. Counterclaim
   Plaintiff further objects to these Requests on the basis that State Farm has failed to append
   any “written request for documents” allegedly made in any claim identified to its Requests for
   Admissions, thus preventing Counterclaim Plaintiff from understanding the specific basis for
   State Farm’s Requests for Admission. Subject to the foregoing and without waiver, it is denied
   that State Farm made written requests for documents in the claims identified “pursuant to
   section 627.736(6)(b)”, which requires that an insurer make such a request within 30 days after
   having received notice of the amount of a covered loss under paragraph 4(a). It is further
   denied that Counterclaim Plaintiff failed to provide State Farm in each claim a written report
   of the history, condition, treatment, dates, and costs of such treatment of each patient in each
   claim and why the items contained therein were reasonable and necessary with respect to the
   bodily injury, or that Counterclaim Plaintiff failed to allow the inspection of its records
   regarding the history, condition, treatment, dates, and costs of treatment when actually
   requested to do so by State Farm.

   46.    After reasonable investigation Counterclaim Plaintiff is without sufficient information
   to either admit or deny this Request.

   47-54. Denied. Counterclaim Plaintiff has provided to State Farm and State Farm has in its
   possession the written reports created by Counterclaim Plaintiff of the history, condition,
   treatment, dates, and costs of such treatment of each patient in each claim and why the items
   contained therein were reasonable and necessary with respect to the bodily injury suffered in
   each claim. As such, these records have neither been lost nor destroyed and can easily be
   located within State Farm’s own claim files.

   55-58. Counterclaim Plaintiff can neither admit nor deny these requests as State Farm
   generally references “insureds” without identifying which “insureds” of the hundreds
   potentially at issue in this lawsuit the Requests refer to or are intended to be included within
   their ambit. Presuming that State Farm’s requests are limited to the “insureds” whose bills
   were denied by State Farm and included in State Farm’s lawsuit filed on August 16, 2018,
   Counterclaim Plaintiff admits that the bills for Counterclaim Plaintiff’s treatment of these
   patients were submitted to State Farm with the intent that State Farm would pay said bills in
   accordance with the requirements of section 627.736 and further that State Farm failed to do
Case 1:18-cv-23329-RAR Document 139-4 Entered on FLSD Docket 09/30/2019 Page 24 of
                                       24


   so by denying them without any review or consideration as required by section 627.736 and
   merely in order to seek strategic advantage in its frivolous lawsuit filed on August 16, 2018.


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 25, 2019, I served same by email to: Kenneth P.
   Hazouri, Esq., and Andrew S. Ballentine, Esq., deBeaubien, Simmons, Knight, Mantzaris and
   Neal, LLP, 332 North Magnolia Ave., Orlando, FL 32801, and Bart Valdez, Esq., DSK Law, 609
   W. Horatio St., Tampa, FL 33606, and David Spector, Esq., and Kayla Pragid, Esq., Holland &
   Knight, 222 Lakeview Ave., Ste. 1000, W. Palm Beach, FL 33401 Khazouri@dsklawgroup.com
   ABallentine@dsklawgroup.com Lquesada@dsklawgroup.com Lmorales@dsklawgroup.com
   bvaldes@dsklawgroup.com kayla.pragid@hklaw.com david.spector@hklaw.com

                                                     THE PIVNIK LAW FIRM
                                                     7700 N. Kendal Drive, Suite 703
                                                     Miami, FL 33156
                                                     Tel: 305-670-0095
                                                     Email: Pivniklaw@aol.com
                                                            Cdiezpivniklaw@aol.com

                                                     By: /s/ Jerome A. Pivnik
                                                        Jerome A. Pivnik, Esq.
                                                        Fla. Bar No.: 400408

                                                     Andrew P. Baratta, Esq.
                                                     Baratta, Russell & Baratta
                                                     3500 Reading Way
                                                     Huntingdon Valley, PA 19006
                                                     Tel: 215-914-2222
                                                     Email: Andrew@Barattarussell.com

                                                     Kenneth B. Schurr, Esq.
                                                     Law Offices of Kenneth B. Schurr
                                                     2030 S. Douglas Rd., Ste. 105
                                                     Coral Gables, FL 33134-4615
                                                     Tel: 305-441-9031
                                                     Email: kbsservice@schurrlaw.com
